NEPTUNE, P. J.,
dissenting:
Though the parties urged the trial court to divide the property 50% to each, appellee simultaneously was asking the court to provide to her some support alimony. The trial court did not provide support alimony. This could have influenced the court to avoid a division of the property 50% to each, prompting an award to appellee wife somewhat greater than that made to appellant. The division, in all the circumstances, is an equitable one, and in my opinion warrants affirmance.
Specifically, one item was, I think, improperly considered by the majority; another item taken into account by the trial court was omitted from consideration by the majority.
This court’s opinion makes a finding that appellee is chargeable with an award of the value of $17,283 for the contents of the home. However, the trial court considered the valuation of the homestead to include the contents thereof. The evidence supports the trial court in this matter. The witness, Mike Long, though making no specific reference to the contents, stated that he placed the value of “the property at 1104 McKinley” (the home place) at $70,000. He similarly appraised the value of the office building awarded to appellant at $50,000 by the inclusion of the contents. The trial court was, under the evidence, justified in assigning no separate value to the contents of the home.
The other item considered by the trial court, but not considered by the majority opinion, was the $29,800 used by appellant to set up a trust. The trial court stated that he took that into account to arrive at the eventual division. The valuations thus could be computed to be awards of property to appellee in the amount of $165,753 ($183,036 less $17,283) and to appellant of $203,159 ($173,359 plus $29,800). The present-day value of $36,300 payable over a period of 10 years is about $25,000. Subtracting that sum from appellant’s award and adding it to appellee’s award would make the division values approximately $190,000 for appellee and $178,000 for appellant. In the circumstances here obtaining — 32 years of marriage, raising four children, disparate earning capacity, no support alimony — the judgment is within the limits of appropriate discretion.